 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:99-cr-05060-DAD-1
12                       Plaintiff,
13            v.                                         ORDER DENYING MOTION FOR LEAVE
                                                         TO APPEAL IN FORMA PAUPERIS
14    RAFAEL QUIROZ,
                                                         (Doc. No. 463)
15                       Defendant.
16

17          On April 4, 2019, the undersigned denied several post-trial motions filed by defendant

18   Rafael Quiroz, including a motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c). (Doc.

19   No. 461.) Thereafter, on May 6, 2019, defendant filed a notice of appeal. (Doc. No. 462.) That

20   same day, defendant filed the instant motion for leave to proceed in forma pauperis on appeal.

21   (Doc. No. 463.) Because the court finds that it presently lacks jurisdiction, defendant’s motion

22   will be denied.

23          “The filing of a notice of appeal is an event of jurisdictional significance—it confers

24   jurisdiction on the court of appeals and divests the district court of its control over those aspects

25   of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

26   (1982); see also United States v. Sadler, 480 F.3d 932, 941 (9th Cir. 2007) (“Once a notice of

27   appeal is filed, the district court loses jurisdiction over a case.”). From the moment defendant’s

28   notice of appeal was filed on the court’s docket (Doc. No. 462), jurisdiction over this matter
                                                         1
 1   resided solely in the United States Court of Appeals for the Ninth Circuit. Recognizing this fact,

 2   the Ninth Circuit has already remanded the case back to the district court once for a limited

 3   purpose. (See Doc. Nos. 466, 467.) Thus, should the Ninth Circuit again remand the case to the

 4   district court for a determination of whether defendant should be permitted to proceed in forma

 5   pauperis on appeal, an order addressing that question will issue. See Asberry v. Cate, No.

 6   13CV2573 WQH RBB) 2014 WL 1616410, at *1 (S.D. Cal. Apr. 22, 2014).1 As it stands,

 7   however, this court presently lacks jurisdiction to resolve defendant’s motion.

 8          For these reasons, defendant’s motion for leave to appeal in forma pauperis (Doc. No.

 9   463) is denied.

10   IT IS SO ORDERED.
11
         Dated:    June 27, 2019
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22
     1
23      As indicated, this court is of the view that it lacks jurisdiction to rule on defendant’s motion for
     leave to proceed in forma pauperis on appeal in light of a notice of appeal having previously been
24   filed. However, there is some authority to the contrary. See Zambrano v. Gipson, No. LA CV
     15-01794-VBF, 2016 WL 4060649, at *1 (C.D. Cal. July 6, 2016) (“The decision to allow an
25   appeal to proceed in forma pauperis remains within the jurisdiction of the trial court after the
26   filing of an appeal.”) (quoting Popescu v. City of San Diego, No. 06-CV-1577 WMc, 2012 WL
     37166, *1 (S.D. Cal. Jan. 6, 2012)). Practical considerations would certainly be served if this
27   view were found to be correct and the undersigned would therefore welcome any guidance that
     the court of appeals may wish to provide in this regard.
28
                                                         2
